DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Renumbering
	The restriction requirement of 8/12/2022 included a statement that claims 12-20 were being renumbered to 11-19.  The updated claim listing is attached as an appendix to this office action. 
	In reply to this Office Action, Applicants must present a claim listing that reflects these changes.  

Election/Restrictions
Applicant’s election of Group II in the reply filed on 10 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 1-3 and 12-19 – which were renumbered as set forth in the restriction requirement dated 12 August 2022 – are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. 

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/782,138, filed 19 December 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation of a threshold temperature for the liquid extracellular analog. This limitation is indefinite, as the result of the liquid extracellular analog reaching the threshold temperature is undefined.  In referencing the instant specification, Examiner recommends Applicant amends the limitation to state “liquid-solid threshold temperature”. 
Claim 4 also recites the limitation "the temperature" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if the temperature refers to the temperature greater than or less than the threshold temperature of the extracellular analog.
	Claims 5-11 are dependent on claim 4, thus rendering them indefinite as well. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (Lab Chip, 2012) as evidenced by CAMEO (Mineral Oil, 2022) and Supelco (Safety Data Sheet, 2020).

Regarding claim 4: Hong et al disclose an integrated microfluidic material processing device and the production of encapsulated cell-collagen microspheres thereof (Abstract). 
To generate the encapsulated spheroids, a solution of human breast cancer MDA-MB-231 cells and rat tail collagen type 1 pre-mixed at a concentration of 3.5 mg/mL is first delivered to the microfluidic system via a syringe pump connected to the collagen injection port, as shown in Figure 1(a) reproduced on page 5 of this action. The temperature of the collagen solution is maintained below 4°C using coaxial cooling tubing, thus allowing stable pumping of the collagen solution by avoiding premature collagen gelation. A second solution comprising cold mineral oil supplemented with 2% Span80 is injected with a second syringe pump via the cold oil injection port. When both cold solutions meet at the T junction, shear forces from the supplemented mineral oil flow periodically separate the cell-collagen flow into discrete collagen microdroplets. The two-phase flow is then blended with supplemented mineral oil pre-warmed to 40°C in the gelation channel through interconnection holes, where cell-collagen microdroplets are allowed to spontaneously form spherical shapes (Page 3278, Preparation of collagen-MDA 231 mixture and Collagen microspheres formation). 
Hong et al do not explicitly state the density of the supplemented mineral oil. 
However, the density of the supplemented mineral oil, it is well known in the art that the density of mineral oil ranges from 0.83 g/mL to 0.91 g/mL – or 830 mg/mL to 910 mg/mL (CAMEO, Other Properties). Furthermore, the density of Span80 ranges from 0.986 g/mL to 0.99 g/mL– or 986 mg/mL to 990 mg/mL (Supelco, Section 9.1). Thus, using the upper limit of densities for both components, given that only 2% of the mineral oil solution is Span80, the resulting density of the supplemented mineral oil would be approximately 911.6 mg/mL. In comparison to the density of the cell-collagen mixture, which equates to the stated concentration of 3.5 mg/mL due to the fact it is a diluted aqueous solution, the density of the mineral oil is significantly greater.  Therefore, the supplemented mineral oil – carrier liquid – has a greater density than the cell-collagen mixture – the source liquid.
[AltContent: connector]Consequently, Hong et al as evidenced by CAMEO and Supelco disclose a system for producing an encapsulated spheroid, wherein the system comprises a source liquid reservoir containing a source liquid, a vertical solidification column containing a carrier liquid, and a source liquid injector in fluid communication with the source liquid reservoir and vertical solidification column. The rat tail collagen type 1 (liquid extracellular analog) and MDA-MB-231 cell (living cell suspension) mixture of Hong et al reads on the source liquid of the instant claim, as it is maintained below 4°C with coaxial cooling tubing – which is a temperature less than the gelation threshold temperature of the extracellular analog – and contained within a syringe connected to the injection port (source liquid reservoir). Furthermore, when arbitrarily oriented in the vertical position, the gelation channel of Hong et al reads on the vertical solidification column of the instant claim. The gelation channel also comprises the pre-warmed supplemented mineral oil, which has a greater density than the cell-collagen mixture and thus reads on the carrier liquid. The T-junction following the collagen solution injection port and cold oil injection ports – as indicated in the dashed red box on the annotated Figure 1(b) on the prior page – reads on the source liquid injector in fluid communication with the source liquid reservoir and vertical solidification column. 

Regarding claim 5: Following the discussion of claim 4 above, Hong et al state that the process of collagen gelation takes place in the confined channel immediately following droplet formation (Page 3289, Comparison between microfluidic…). Thus, the gelation of collagen is immediately initiated and takes the length of the gelation channel to form the completely gelled and fully encapsulated cell-collagen spheroids, wherein the finalized products are then stored in the microsphere collection chamber. This draws to the system in instant claim 5, wherein the vertical solidification column defines a height extending between the lower portion and upper portion which corresponds to the amount of time that is takes for the dispensed source liquid droplets to heat to the temperature greater than the liquid-solid threshold temperature. 

Regarding claim 6: Following the discussion of claim 4 above, the T-junction of Hong et al – which, as aforementioned, reads on the source liquid injector of the instant application – has a downstream aperture, wherein the two-phase flow is blended with the pre-warmed supplemented mineral oil (Figure 1(b), see solid box on prior page; Page 3278, Collagen microspheres formation). The dimensions of this aperture inherently correlate to the size of the microdroplet, as the microdroplets are formed within this confined, directed flow and must travel through the aperture to the gelation channel. This downstream aperture reads on the aperture of the instant claim. 

Regarding claim 8: Following the discussion of claim 4 above, the microfluidic channel following the gelation channel within the device of Hong et al serves as the flow guide for the encapsulated cell-collagen spheroids. More specifically, the region of the device wherein the spheroids make the final turn into the collection chamber (Figure 1(a); Page 3278, Collagen microspheres formation). This reads on the flow guide of the instant claim, as it is in fluid communication with the gelation channel (vertical solidification column) and guides the encapsulated spheroid along the system within a flow of supplemented mineral oil (carrier liquid). 

Regarding claim 9: Following the discussion of claims 4 and 8 above, Hong et al further state that the collagen microspheres are collected in a deep extraction chamber containing a filter gate, which consists of multiple microchannels with a width and depth that are smaller than the diameter of the microspheres and allow the passage of mineral oil (Page 3278, Collagen microspheres formation). This filter gate reads on the spheroid separator of the instant claim, wherein the separator is located after the flow guide and along the direction of flow of circulating carrier liquid, further directing the encapsulated cellular spheroid to a collection chamber (spheroid collector). In addition, the filter gate allows for the flow of carrier liquid to a reservoir, which is defined as a rotary pump in Hong et al (Figure 1(a); Page 3278, Collagen microspheres formation). This rotary pump is ultimately in fluid communication with the vertical solidification column, as it is located downstream of the gelation channel and connected to the extraction chamber via the vacuum suction port on the microfluidic device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (Lab Chip, 2012) as applied to claim 4 above, and further in view of Chan (Doctoral Dissertation, Department of Biomedical Engineering at Duke University, 2015).

Regarding claim 7: As aforementioned, Hong et al disclose a microfluidic system wherein a solution of human breast cancer MDA-MB-231 cells and rat tail collagen type 1 is delivered to the device via a syringe pump connected to the collagen injection port. The temperature of the collagen solution is maintained below 4°C using coaxial cooling tubing, thus allowing stable pumping of the collagen solution by avoiding premature collagen gelation. This system reads on the source liquid cooler and source liquid pump of the instant claim, as the coaxial cooling tubing maintains the cell-collagen solution (source liquid) below the liquid-solid threshold of the collagen (extracellular analog), and the syringe pump (source liquid pump) controls the flow rate of the source liquid while in fluid communication with the solution reservoir and directs the source liquid to the T-junction (source liquid injector). 
Hong et al do not disclose a stirring mechanism for the cell-collagen solution within the solution reservoir – or syringe in fluid communication with the injection port.
However, Chan teaches the production of double emulsion droplets via microfluidics and syringe pumps, wherein a stir bar is used within the syringe filled with the inner aqueous solution, which is comprised of cells in media supplemented with 1% alginate or sucrose. This stir bar allowed for a more even and consistent distribution of cells that were encapsulated within the spheroids (Pages 65-66, Section 4.3.1). 
Therefore, it would have been prima facie obvious to have included the use of a stir bar as detailed in Chan within the syringe of Hong et al containing the cell-collagen solution to achieve a more consistent and even distribution of cells within the generated microdroplets (Chan, Pages 65-66, Section 4.3.1). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to have a consistent number of cells encapsulated within each spheroid, and would have had reasonable expectation of success due to the protocols expanded upon in Hong et al (Page 3278, Collagen microspheres formation) and Chan (Pages 65-66, Section 4.3.1). This conclusion of obviousness is based on a teaching, suggestion, or motivation in the prior art by Chan.  
Consequently, Hong et al as modified by Chan render obvious a microfluidic device wherein a stirring mechanism is arranged to stir the cell-collagen solution (source liquid) within the syringe in fluid communication with the injection port (source liquid reservoir). This reads on the source liquid stirring mechanism of the instant claim. 

Allowable Subject Matter
Claims 10-11 are rejected under 35 USC 112(b) because the term “threshold temperature” is indefinite. However, if the claims were amended to say “liquid-solid threshold temperature”, then claims 10-11 would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633